Exhibit 4.1 AMENDMENT AND RESTATEMENT AGREEMENT dated as of July16, 2009 (this “Agreement”), to the Credit Agreement dated as of June9,2008 (as modified and supplemented prior to the date hereof, the “Original Credit Agreement”), among PLY GEM HOLDINGS, INC., a Delaware corporation (“Holdings”), PLYGEM INDUSTRIES, INC., a Delaware corporation (the “Specified U.S. Borrower”), CWD WINDOWS AND DOORS, INC., a Canadian corporation (the “Canadian Borrower” and, together with the Specified U.S. Borrower, the “Borrowers”), the Subsidiaries of the Specified U.S. Borrower from time to time party thereto as borrowers and guarantors (the “Subsidiary Guarantors” and, together with Holdings and the Borrowers, the “Reaffirming Parties”), each lender from time to time party thereto (the “Lenders”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”), U.S. Swing Line Lender and U.S. L/C Issuer, GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent (in such capacity, the “Collateral Agent”), CREDIT SUISSE, TORONTO BRANCH (“CS Toronto”), as Canadian Swing Line Lender and Canadian L/C Issuer, and the other agents party thereto. A.Pursuant to the Original Credit Agreement, the Lenders have extended, and have agreed to extend, credit to the Borrowers. B.The Borrowers have requested that the Original Credit Agreement be amended and restated in the form of the Amended and Restated Credit Agreement attached hereto as Exhibit A (the “Amended and Restated Credit Agreement”) to, among other things, modify the terms and conditions of the Original Credit Agreement to allow the U.S. Borrowers to increase the Revolving Credit Commitments. C.Each of the Reaffirming Parties is party to one or more of the Guaranties, the Collateral Documents and the Intercreditor Agreement (collectively, the “Security Documents”), pursuant to which, among other things, the Reaffirming Parties Guaranteed the Obligations (or, in the case of the Canadian Loan Parties, the Canadian Obligations) of the Borrowers under the Original Credit Agreement and provided security therefor. D.Each Reaffirming Party is willing to reaffirm its obligations under the Security Documents. E.For purposes of this Agreement, the following capitalized terms used but not defined in this Agreement shall have the meanings given them in the Original Credit Agreement:Collateral Documents, Guaranties, Intercreditor Agreement, Loan Documents and Supermajority Lenders.All other capitalized terms used but not defined herein shall have the meanings given them in the Amended and Restated Credit Agreement. Accordingly, the parties hereto hereby agree as follows: SECTION 1.Amendment and Restatement of the Original Credit Agreement.The Borrowers, Holdings, the Administrative Agent, the Collateral Agent, CS Toronto and the Supermajority
